DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-12, 14-15 and 18-21 have been presented for examination on the merits. 

Suggestion: Claim 12 is drawn to a method for treatment for global rejuvenation of the face. This implies that global rejuvenation is in fact in need of a treatment while rejuvenation is the tretment. A better recitation may be a method of promoting global rejuvenation of the face….”, or “A method of treatment to promote global rejuvenation”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,058,623. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12, 14-15 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,058,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by or would have been obvious over the reference claims.
Specifically, the examined claim 1 is drawn to a method for the performance of a dynamic three-dimensional facelift, or a method for treatment for global rejuvenation of the face, said method(s) comprising the following steps: creating a hole for the entrance of a cannula into a point of a face region, wherein the face region goes from the angle of the mandible to the temple; introducing the cannula through the hole; sliding the cannula through a subcutaneous region until it reaches a supra-auricular region (B), and depositing an amount of a filler to the supra-auricular region (B), via the cannula, to generate an increase of volume in the subcutaneous region of the supra-auricular region (B).
Reference claims are drawn to a method of performing a dynamic three-dimensional facelift, said method comprising the following steps: a) performing asepsis of the whole face and temporal region covered by hair; b) creating a hole for the entrance of a cannula into any point of the face region which goes from the angle of the mandible to the temple, on both sides of the face; c) introducing the cannula through the hole; d) sliding the cannula through a subcutaneous region until it reaches a supra-auricular region (B); and e) depositing an amount of a filler to the supra-auricular region (B), via the cannula, that directly or indirectly stimulates or generates an increase of volume in a subcutaneous region of the supra-auricular region (B).
While the reference claims do not expressly state a method of promoting global rejuvenation, global facial rejuvenation is encompassed by facelift. While the preamble is different the steps are the same and the method steps achieve the same. 
The claims are sufficiently similar that the examined claims are not considered patentably distinguished. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1- Wilson et al (Current applications of facial volumization with fillers). 
Wilson et al teach that facial volumization is widely applied for minimally invasive facial rejuvenation both as a solitary means and in conjunction with surgical correction (see abstract). 
It is disclosed that the two principal categories of temporary fillers approved by the U.S. Food and Drug Administration for facial rejuvenation are hyaluronic acid and calcium hydroxylapatite. Hyaluronic acid fillers were introduced for intradermal injection in the United States in 2003 and have since become the predominant fillers for soft-tissue augmentation (See page 872e, 2nd para).
Wilson et al disclose that multiple injection techniques exist for soft-tissue volumization. For superficial and dermal filling, injectors most often use a threading approach, or less often, fanning or cross-hatching techniques in a retrograde or anterograde manner (See page 873e).
Wilson et al disclose a method of treating upper face including temples, brows, and superior periorbital area. The youthful upper face is characterized by a subtle convexity of the temple, forehead, and lateral brow and fullness of the upper eyelids. During aging, there is incremental volume loss in these regions. Although the severity of volume loss varies between patients, the ensuing temporal narrowing and periorbital hollowing remain underrecognized and undertreated. Temporal narrowing may result in decreased lateral brow support, with consequent lateral brow ptosis and pseudodermatochalasis of the upper lid. These changes give an overall tired, aged appearance to the upper face, and often represent the first signs of facial aging in the fourth decade of life (Fig. 7). Upper facial volume loss is secondary to both bony and deep soft-tissue changes (See page 876e).
In Fig. 3, Wilson et al disclose the treatment of a 57 year old patient which has facial volume loss. She received 2 cc of Juvederm Voluma XC to the bilateral malars, 1 cc of Juvederm Voluma XC to the preauricular region bilaterally, and 1 cc to bilateral jaw lines and prejowl sulcus; 1.5 cc of Radiesse was placed into each temple. Each lower lid and nasojugal groove was filled with 0.5 cc of Belotero Balance. The perioral region was augmented with 1 cc of Restylane-L in the oral commissure and lip columns and an additional 1 cc of Restylane Silk to the upper and lower lip vermilions and vermillion border. Three-dimensional progressive augmentations were shown (See page 877e). 
Injection along the mandibular border is best performed in the supraperiosteal plane using a depot or threading technique, and the preauricular region is best treated by means of threading in the subcutaneous plane (See page 883e, 1st col).

2- Lorenc (Techniques for the optimization of facial and nonfacial volumization with injectable poly-L-lactic acid).
Lorenc teach that with the recognition of the key role of volume loss in the facialaging process, injectable dermal fillers and volumizers have become increasingly important treatment options for recontouring and rejuvenating the aging face. While replacement fillers effectively correct individual lines and wrinkles, volumizing agents that replace collagen provide a longer-lasting, volume-based alternative. Poly-l-lactic acid (PLLA) has been shown to increase dermal thickness and volume for up to 2 years and beyond. 
Lorenc teach that a wide variety of dermal fillers, which differ in their mode of operation and duration of effect, are now available to the aesthetic plastic surgeon. Replacement fillers, such as collagen-based and hyaluronic acid–based products, achieve immediate correction due to the space-occupying properties of the material.
It is shown that an amount of PLLA is delivered via a 25-gauge needle/cannula (see Table 1).  
It is further disclosed that for most areas of the face, label instructions for injection call for a tunneling/cross-hatching technique whereby a thin trail of product is placed by retrograde injection while slowly withdrawing the needle. With this technique a needle insertion plane is made by stretching the skin opposite to the direction of the injection, and the needle is inserted into the skin at a 30–40° angle until the deep dermal subcutaneous plane is reached. The needle is then lowered to 10–20° and advanced along the same level in a perpendicular cross-hatched fashion. For areas at or above the zygoma, the literature suggests that injectable PLLA be placed just above the periosteum in small boluses via serial depot injections. Less product is generally required for supraperiosteal treatments than with soft-tissue injections (See page 1224, 1st para). 
	Lorenc states that aside from the potential use of topical anesthetics to increase patient comfort during injection, some clinicians add 1–2 mL of a local anesthetic, such as lidocaine HCl 1 % or lidocaine HCl 1 % and epinephrine to the injectate for additional anesthesia and/or hemostasis (See page 1225, 1st para).
	For facial injections, 4 mL of lidocaine HCl 1 % is added for a final volume of 9 mL per vial. Injection techniques vary with the area of the face to be treated. Facial zones overlying bony prominences such as the zygoma, the temporal area, the pyriform, the angle of the mandible, or the prejowl sulcus are injected in the supraperiosteal plane using a 25-gauge, 5/8-in needle or cannula with a series of boluses of 0.2–0.3 mL. In areas of the face without bony support (e.g., the cheeks), a subcutaneous injection using a cross-hatching/tunneling method with a 25-gauge, 1-in. needle or cannula is employed. Routine deposition of 0.3–0.4 mL with each pass depends on the amount of surface area treated. Vigorous massage is initiated after each pass/bolus and after each injection. An understanding of the mechanism of how the product increases facial volume is necessary to avoid initial overcorrection of contour deficiencies (See page 1225, 2nd para).

3- Belmontesi et al (Transdermal injection of Rstylane SubQ for aesthetic contouring of the cheeks, chin and mandible).
	Belmontesi et al teach transdermal injection of Restylane SubQ for facial rejuvenation. In cheek augmentation procedures, Restylane SubQ should be placed below the zygomatic arch where the subcutaneous tissue is more fibrous, thereby providing a possible barrier to implant mobility (See abstract). 
 	It is also disclosed that Restylane SubQ is a new NASHA product intended for deep subcutaneous or supraperiostal administration to replace lost volume in the cheeks and chin, thereby creating a more sculpted facial contour (See pages 28-29). 
	For facial rejuvenation and augmentation of the midface, the proposed area for volume augmentation should be clearly outlined on the face with the patient in an upright position (with gravity acting on the facial soft tissues). Care should be taken to ensure that the upper limit of this treatment area lies at least 1 cm below the inferior orbital margin. The proposed incision site for insertion of the injection cannula is marked on the skin some 2.5 cm from the border of the treatment area. For malar augmentation procedures, this insertion point should lie below the zygomatic arch, as the subcutaneous tissue here is more fibrous and, therefore, has a more restrictive effect on the mobility of the implant than the tissue above the zygomatic arch. In this latter location, the plane between the temporalis fascia and deep temporal fascia is loose, so there is little obstacle to movement or even migration of the implant (page 29).
	Belmontesi et al disclose that “Deep implantation of Restylane SubQ, using a tunneling technique to place 1.1 mL of product above the zygomatic periosteum on each side of the face, enhanced the facial triangle and resulted in a more feminine appearance (See page 30 and Figure 1).

4- DuPere (Use of cannula and dermal fillers is safe and less bruising, Cannula, Cannula, Cannula).
Dr. DuPere disclose that dermal fillers now come with local anesthetics in them and combined with some topical anesthetic cream and a gentle injection technique (See page 1).
The cannula has a blunt or rounded tip with a little side hole for the filler to exit.   The cannula is a super-small hollowed tube.  It is attached to the end of the filler syringe.   There is no sharp component on the cannula.  First, a tiny nick is made to the skin by the plastic surgeon after topical anesthetic cream was applied for 5-10 minutes.   Then the cannula is threaded gently in the skin layers where the injector wants the fillers to be added.  Because it is not sharp, the discomfort is minimal and cannulas do not tend to puncture blood vessels; therefore, there is much less chance of bruising.  The cannula technique is also safer in preventing inadvertent injection of fillers in blood vessels (See page 2). 

5- Buerger et al (8,252,348).
Buerger et al teach cosmetic preparations with an active substance combination of hyaluronic acid and saponins (see abstract). The preparation comprises, based on the total weight of the preparation: (a) from 0.001% to 3% by weight of hyaluronic acid; and (b) from 0.01% to 4% by weight of one or more saponins (See col.2, lines 47-57).
Buerger et al also disclose a method for the prophylaxis and/or treatment of signs of skin aging. The method comprises applying to at least parts of the skin the said preparation. In one aspect of the method, the signs of skin aging may comprise fine lines and wrinkles (See col. 3, lines 34-50). 
The said preparations are in the form of skin creams or face creams, skin lotions or face lotions and day or night creams or lotions. 

	Claims 1, 3-12, 14-15 and 18-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616